223 F.3d 676 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.JOSE SOLIS JORDAN, Defendant-Appellant.
No. 99-3171
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 13, 2000Decided August 17, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 CR 814--Blanche M. Manning, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before FLAUM, Chief Judge, and HARLINGTON WOOD, JR.  and DIANE P. WOOD, Circuit Judges.
HARLINGTON WOOD, JR., Circuit Judge.


1
The ten  issues on appeal range from the voluntariness of  the defendant's confession to "colonialism."  Except for the defendant's assertion that, as a  colonial power, the courts of this country lack  jurisdiction to try a citizen of Puerto Rico who  has been charged with four related federal crimes  committed in this country, there is nothing  unusual about the other issues except for the  context in which they arise. The defendant-  appellant, Dr. Jose Solis Jordan ("Solis"), is a  professor of educational philosophy at the  University of Puerto Rico, San Juan, Puerto Rico,  but was residing in Chicago, Illinois at the time  of the alleged offenses. He was charged for his  role in the bombing of a military recruitment  center in Chicago, with one count of conspiracy  to commit offenses against the United States in  violation of 18 U.S.C. sec. 371, two counts of  attempted destruction of government property in  violation of 18 U.S.C. sec. 844(f), and one count  of illegal possession of explosives in violation  of 26 U.S.C. sec. 5861(d).


2
The defendant was found guilty on all counts by  a jury on July 13, 1999. Before examining the  specific issues, we will set them in an  evidentiary context. The defendant argues, among  other things, that the evidence was insufficient  to prove his involvement.

I.  BACKGROUND

3
The story begins in 1992 when Jose Lopez, the  head of Chicago's Puerto Rican Cultural Center  ("PRCC"), asked Rafael Marrero to form a  clandestine political organization advocating  independence for Puerto Rico from the United  States to be accomplished, if necessary, by  violent means. That organization came to be known  as the Frente Revolucionario Boricua1 ("FRB").  Beginning in 1988, Marrero worked at the Puerto  Rican Alternative High School in Chicago. He had  joined the Movimiento de Liberacion Nacional2 ("MLN") which was already advocating Puerto Rican  independence. Marrero was a member of MLN's  propaganda endeavors under Lopez. The objectives  of MLN were to promote Puerto Rico's independence  from the United States, but also to secure the  release by the United States of individuals  referred to as "political prisoners." The  "political prisoners" were those individuals who  had been convicted in federal court of acts of  violence against the United States government.  Their convictions, among other things, were for  armed robbery, attempted kidnapping, and bombing  of government facilities, all claimed to be an  effort to gain independence for Puerto Rico.


4
According to Marrero, he and Lopez began  discussing the use of violence in their political  efforts. Lopez told Marrero that an "experiment"  had been approved at the highest levels of the  MLN to "test the waters" with violence to see if  it would cause a positive reaction in favor of  the "political prisoners." The target to be  chosen would be a military, government, or  financial institution. Lopez instructed Marrero  to contact Dr. Solis.


5
Marrero had met Dr. Solis in 1989 at an MLN-  sponsored protest march in New York. They became  better acquainted when Dr. Solis moved to Chicago  in 1991. Lopez told Marrero that Dr. Solis could  be trusted. Dr. Solis had pressed Lopez on the  use of violence to achieve Puerto Rican  independence, inquiring why violence had not been  used previously. Marrero and Dr. Solis, according  to Marrero's testimony, began to discuss  political targets, with Dr. Solis suggesting the  use of a bomb. Recruiting others to help was  discussed. Dr. Solis advised that the FRB's  membership should not exceed five in order to  avoid suspicion. Dr. Solis recommended his wife  be selected as one of the five, but Marrero  instead recommended two others as recruits,  Edward Brooks and Diana Vasquez, both supporters  of the Puerto Rican independence movement. Brooks  was already acquainted with Dr. Solis as they had  worked together on the radio to raise public  awareness of the Puerto Rican "political  prisoners" and Puerto Rican independence. Brooks  later testified at trial that the FRB was to plan  for some type of violent and illegal act.


6
In the spring of 1992, the FRB had its first  meeting. Marrero explained the FRB's purpose. Dr.  Solis emphasized secrecy. The meetings continued  from time to time. Dr. Solis demonstrated  technical knowledge about bomb construction and  became the group's instructor. He provided  manuals and other materials along with  illustrations to explain the bomb manufacturing  process. Dr. Solis made some small test bombs of  different kinds from different materials, being  careful not to leave fingerprints on the parts.  Marrero testified that Dr. Solis had constructed  a pipe bomb which he tested in a Chicago-area  forest preserve. Based on Dr. Solis's knowledge  and experiments, he recommended to the group that  a time-delay pipe bomb be made and used.


7
Marrero testified that the plans for the actual  bombing then proceeded. The date of July 25,  1992, was first chosen because it was the  anniversary of the initial landing of United  States troops in Puerto Rico, but that date came  and went. October 12, 1992 was then chosen  because it was the 500th anniversary of  Columbus's landing in this hemisphere. Specific  bombing sites were discussed, including the  Dirksen Federal Building (which houses this  court), but it was considered too difficult. The  Citibank building in Chicago was then surveilled  as a possible target. It was claimed the bank had  taken advantage of the Puerto Rican people.3  Plans for the bank site advanced to the point  where Dr. Solis sketched the bank building and  drafted a "communique."4 The communique was to  be left at the bomb site so the public would know  that the bombing was in support of Puerto Rican  independence. However, that plan was abandoned as  the group broke ranks. Brooks withdrew from the  FRB both because he was under pressure from his  girlfriend and because he was not personally  enthusiastic about the use of violence. After  Brooks's departure, the others decided they  should continue anyway, but with a new target. It  was Dr. Solis, Marrero testified, who suggested  the new target, a particular military recruiting  office in Chicago. The basis for the  recommendation of Dr. Solis was that the  recruiting station was secluded and had no  security cameras. The group's bombing plans then  went ahead, concentrating on the recruiting  station.


8
With the planning and testing complete, Dr.  Solis, Marrero, and Vasquez prepared for the  actual bombing. The new date was to be December  10, 1992, International Human Rights Day. After  surveilling the recruiting station, they decided  to place one pipe bomb in front of the recruiting  station and another under a government car at the  site. The bombs would be placed late at night so  they would detonate early in the morning. Dr.  Solis would do the driving and Marrero and  Vasquez would plant the bombs and leave the  communique. This routine was rehearsed several  times. The communique to be left at the site was  drafted by Dr. Solis and Marrero. Marrero and Dr.  Solis constructed the two bombs at Dr. Solis's  home using propane tanks, pipes, gun powder,  clocks, and other materials.


9
On the night of December 9, 1992, Dr. Solis  picked up Marrero and returned to Dr. Solis's  home for the bombs, then picked up Vasquez at her  home. Riding in the back seat, Marrero placed the  battery caps on the devices to activate them.  Then, however, he suffered a change of heart and  began attempting to disarm the bombs by removing  the battery caps. Upon arrival at the recruiting  station, Dr. Solis waited in his car while  Marrero placed one bomb in front of the  recruiting station and Vasquez placed the other  bomb under a nearby government car, all as  planned. Two communiques were posted nearby. Dr.  Solis, Marrero, and Vasquez then drove away,  dropping Vasquez at home. Dr. Solis placed an  anonymous phone call so the FRB would get  appropriate credit for the bombing. He also sent  a copy of the communique to the PRCC to be  forwarded to the "political prisoners." There  must have been great disappointment the next  morning, however, considering all their planning  and preparation. Although it damaged the  government car, the bomb only burned without  fully exploding. The other bomb placed in front  of the recruiting station was disarmed by a  police officer who arrived at the scene.


10
Dr. Solis's response to this evidence, which he  claimed to be insufficient to prove his  participation, is succinctly summarized in his  brief.


11
Jose Solis Jordan did not destroy government  property. He did not possess an explosive device.  He did not conspire with Rafael Marrero to set  devices by an army recruiting center. Dr. Solis  is a scholar, an intellectual and a man of  integrity.


12
Appellant's Brief at 32.


13
We shall interrupt the story at this time to  take up Solis's claim of insufficiency of the  evidence, having just set out the pertinent  facts, and will then proceed to examine what  occurred after the bombing and the remaining nine  issues.


14
Our standard of review does not require that we  ignore the government's evidence and resolve all  credibility issues and inferences in favor of the  defendant. Under our standard of review, we will  "affirm the conviction so long as any rational  trier of fact could have found the defendant to  have committed the essential elements of the  crime." United States v. Masten, 170 F.3d 790,  794 (7th Cir. 1999) (citing Jackson v. Virginia,  443 U.S. 307, 319 (1979)). In United States v.  McVeigh, the Murrah Federal Building bombing case  in Oklahoma City, the Tenth Circuit stated the  rule, "On appeal, we review the evidence--both  direct and circumstantial, together with the  reasonable inferences to be drawn therefrom--in  the light most favorable to the government." 153 F.3d 1166, 1176 n.1 (10th Cir. 1998), cert.  denied, 526 U.S. 1007 (1999) (citing United  States v. Copus, 110 F.3d 1529, 1534 (10th Cir.  1997)). Even without such a high hurdle for a  convicted defendant to clear, there can be little  doubt that the evidence of Dr. Solis's guilt,  which speaks for itself, is more than sufficient  and deserves no further comment. We reserve for  the moment, however, the other issues raised by  Dr. Solis relating to the evidence.


15
We now return briefly to the factual  developments. Over two years after the unsolved  bombing, Marrero agreed to cooperate with the  FBI, not only in this case but in others. In the  meantime, Dr. Solis had moved back to Puerto Rico  with his wife, Martha Gonzales. Marrero, now  cooperating with the government, met Dr. Solis  and his wife in a San Juan restaurant and  covertly tape recorded their dinner conversation.  Marrero advised them that the FBI had been making  some inquiries. (Those tape recordings are a  separate issue which will be discussed later.)  There was some discussion of the applicable  statute of limitations for murder, so it was a  serious "bombing" discussion. There was also  interest expressed about any reactions of the  "political prisoners." On an early morning in  November of 1997, Dr. Solis was arrested by FBI  agents at his home in Puerto Rico and later  transported to Chicago for trial.5


16
Other pertinent evidence will be discussed in  relation to the particular issues.

II.  ANALYSIS OF THE ISSUES
A.  Alleged Request for an Attorney

17
After his arrest in Puerto Rico, Dr. Solis  signed a waiver of his Miranda rights and  substantially admitted his participation in the  bombing plot as recited above. Dr. Solis now  maintains that, because he repeatedly requested  an attorney prior to and during his  interrogation, his confession was not voluntary  and should have been suppressed. "[T]he ultimate  question of whether a confession is voluntary is  a matter of law that must be reviewed de novo in  this court. Nevertheless . . . the determination  of the historical facts of the case are the  proper domain of the trial court and [ ] our  review of its finding in that regard will be for  clear error." United States v. D.F., 115 F.3d 413, 419 (7th Cir. 1997) (footnote omitted).


18
Dr. Solis's admissions after his arrest  generally covered his initial contacts with his  associates, the construction of the bombs, and  his role in the actual bombing, and were set  forth in an FBI report. Dr. Solis and his wife  Martha, however, testified otherwise at his  trial. She, nevertheless, conceded they both were  ardent supporters of Puerto Rican independence  and the "political prisoners." She also admitted  that her husband believed in the right to use  violence against the United States. During a  difficult cross-examination, when it appeared  that Gonzales was being impeached, she became  evasive and defensive of her husband. Dr. Solis,  as we have mentioned, denied any complicity.


19
It was claimed that Dr. Solis requested counsel  at the time of his arrest, but the testimony  varied considerably. Dr. Solis testified he had  asked his wife in Spanish to call a lawyer for  him as he was being arrested and that, also in  Spanish, he told the agents as he was being taken  away that he wanted to see an attorney right  away. The agents present during the arrest, most  of whom were Spanish-speaking, denied having  heard Dr. Solis give such an instruction to his  wife, or make any request for an attorney in  either Spanish or English. After his arrest, Dr.  Solis was taken to FBI headquarters in San Juan  where he was photographed and fingerprinted. This  process for a major case took about one-and-a-  half to two hours. An agent who had been with Dr.  Solis from the time of his arrest through the  booking process, described Dr. Solis as "very  cooperative, very friendly, relaxed," and cordial  all day. Dr. Solis, the agent testified, spoke  only in English and did not ask for an attorney.  Following the booking process, three government  agents began an interview with Dr. Solis at about  9:30 a.m. The agents explained to Dr. Solis why  he had been arrested and informed him of his  rights, with one of them reading his Miranda  rights to him using the FBI's standard "Advice of  Rights." Dr. Solis was then asked to read the  rights statement form for himself, which he did.  After that, one of the agents testified Dr. Solis  signed the form, which stated, "At this time, I  am willing to answer questions without a lawyer  present." The two other agents signed the form as  witnesses. Dr. Solis then proceeded to relate  many of the facts about his role in the bombing.  At about 11:15 a.m., the agents learned a lawyer  named Rafael Anglada had arrived at FBI  headquarters who advised them he was Dr. Solis's  lawyer. The agents asked Dr. Solis if he had ever  heard of Anglada. They testified that Dr. Solis  responded he had never heard the name before,  that he was not his attorney, that Anglada did  not represent him, that he did not wish to speak  to Anglada, and that he did not have a lawyer.  Although the agents testified that Dr. Solis had  not asked for a lawyer at any time, shortly after  the inquiry from Anglada, the interview was  terminated and Dr. Solis was taken to Pretrial  Services.


20
Before trial, Dr. Solis filed a motion to  suppress his incriminating post-arrest  statements, and the court set his motion for  hearing. Dr. Solis testified that he had  requested an attorney on numerous occasions  during the arrest process. However, all eight FBI  agents, most of whom spoke both English and  Spanish, who had any substantial contact with Dr.  Solis at that time, testified that Dr. Solis  never asked for a lawyer. At the conclusion of  the motion hearing during which Dr. Solis  testified, the district judge denied the motion  and specifically found that Dr. Solis had not  requested counsel. Dr. Solis admitted signing the  waiver form and does not claim he did not  understand it. The district court, after noting  the educational background and achievements of  Dr. Solis, found that Dr. Solis had understood  what he was doing. A mistake about the time of  signing was corrected and initialed on the form  by Dr. Solis. Dr. Solis maintains that the  initials were not made by him and that the time  difference was critical to show the FBI could not  have had time to obtain his lengthy confession.  He argues that the agents fabricated the change  to make their story of the confession more  believable. The alleged time difference was not  a sufficient basis for Dr. Solis's counsel to  impeach the agents.


21
This court does not in the usual circumstances  undertake to make credibility findings, as that  is better left to the fact finder, be it judge or  jury. In any event, there is absolutely not the  slightest basis in this case for this court to  overturn the district court's credibility  findings.

B.  Venue

22
Dr. Solis objected to conducting his trial in  the United States instead of Puerto Rico, where  he was working and living with his family at the  time of his arrest. He made the necessary motions  pursuant to the Federal Rules of Criminal  Procedure 21(a) and (b). Under subsection (a) of  Rule 21, transfer to another district can be  ordered "if the court is satisfied that there  exists in the district where the prosecution is  pending so great a prejudice against the  defendant that the defendant cannot obtain a fair  and impartial trial at any place fixed by law for  holding court in that district." In support of  the motion, defense counsel argued that negative  pretrial publicity in the local press and  existing prejudices against Puerto Ricans in  general and against those who support Puerto  Rico's independence could be obviated by transfer  to Puerto Rico. In Puerto Rico, it was argued, a  bilingual Puerto Rican jury could better judge  the case which was anticipated would involve  disputes about language translations, as in fact  it did. It was further argued that a Puerto Rican  jury would be free of the prejudice and  discrimination against Puerto Ricans. It was also  claimed that a Puerto Rican jury could better  "judge the case in the context of a history of  political persecution and fabricated charges  against independentistas."6 The government  defends the court's ruling denying the venue  transfer on the basis that the alleged crimes  were committed in Chicago, not Puerto Rico, and  that most of the witnesses would be from Chicago.


23
It was explained in the district court that Dr.  Solis was not moving separately for transfer  under Rule 21(a) on the grounds of pretrial  publicity, but wanted the pretrial publicity to  be weighed with his Rule 21(b)7 arguments. In  fact, as the district court noted, Dr. Solis  conceded that the press reports referenced by him  did not entitle him to relief under Rule 21(a).  The government claims the defendant, therefore,  waived his Rule 21(a) motion. However, we will  consider his Rule 21(a) and (b) motions together.  In behalf of his 21(b) motion, the defendant  claims that in denying his motions, the district  court failed to consider the factors set forth in  Platt v. Minnesota Mining & Mfg. Co., 376 U.S. 240, 244-45 (1964). Those factors range broadly  from the location of the defendant and possible  witnesses, to disruption of the defendant's  business unless the case is transferred, to the  expenses which might be incurred by the parties,  the location of counsel, and accessibility of the  place of trial, to the docket conditions in the  districts involved as well as other special  considerations. Id. Those factors which could  realistically affect the decision in this case  were fully considered by the district court. The  government concedes, however, there were factors  on both sides of the issue. The court  acknowledged that Dr. Solis and his family  resided in Puerto Rico at the time of trial and  that a Chicago trial would "impose extreme  economic, emotional and logistic hardship on the  defendant and his entire family." The court also  noted that while the defendant "posits" that many  witnesses will be Puerto Rican, Dr. Solis failed  to specify who the Puerto Rican witnesses would  be and what their testimony would relate to. The  court took note of the fact that, because Dr.  Solis's motion for additional counsel was granted  by the court, he now had both a Puerto Rican  attorney and a Chicago attorney, alleviating  problems Dr. Solis raised concerning language and  knowledge of Puerto Rico. Dr. Solis's Puerto  Rican counsel and his Chicago counsel both  represented Dr. Solis at trial and argued this  appeal. His Puerto Rican counsel was not the same  counsel who appeared at the time of Dr. Solis's  arrest in Puerto Rico claiming to be his  attorney.


24
Our standard of review for this issue is for an  abuse of discretion. United States v. Robinson,  20 F.3d 270, 275 (7th Cir. 1994). This court  observed that the consideration of a Rule 21(b)  motion "is one of those areas in which the  question for the court of appeals is whether the  discretion granted to the district court has been  exercised. If it has been, it will be almost  impossible to show that it has been abused . . .  ." Matter of Balsimo, 68 F.3d 185, 187 (7th Cir.  1995). We cannot say, considering all the  arguments advanced, that the district judge  abused her discretion by requiring the trial to  be held in the district where the alleged crimes  were committed. Venue is not the defendant's  choice to be determined on the basis of where he  believes a jury might be more sympathetic to his  political views. The district judge considered  what needed to be considered and, after weighing  those factors, kept the trial in Chicago. We see  no abuse of discretion.

C.  Peremptory Challenges

25
Next, the defendant raises a jury issue  claiming the government was permitted to  peremptorily excuse two Latino venirepersons  without sufficient justification.8 That  justification is needed to show that the  government's peremptory challenges are not  motivated by purposeful discrimination, and in  effect were not pretextual. Batson v. Kentucky,  476 U.S. 79, 100 (1986).


26
Contrary to what the defendant argues by  relying on Mahaffey v. Page, 162 F.3d 481, 484  (7th Cir. 1998), our standard of review is not de  novo. The standard of review remains as set forth  in United States v. Williams, 934 F.2d 847, 849  (7th Cir. 1991), which states that the appellate  court "will only overturn the trial court's  determination that a prosecutor's use of  peremptory challenges was not motivated by  purposeful discrimination if that determination  is clearly erroneous." Mahaffey applies to a  different Batson situation. Normally, a Batson  review involves three stages: (1) a prima facie  showing of discrimination must be made by the  defendant, (2) with a prima facie showing, the  prosecution must present a race-neutral  explanation for striking the jurors, and (3) the  trial court must decide whether the prosecution's  reasons are pretextual and whether the defendant  has proven purposeful discrimination. Mahaffey, 162 F.3d at 482-83 (citing Batson, 476 U.S. at  96-98). In Mahaffey, the court never proceeded  beyond the prima facie determination; therefore,  because the question of whether a prima facie  case has been shown presents mixed questions of  fact and law, a de novo review must be conducted.  Id. at 483, 484. The court in Mahaffey held that  because Mahaffey made a prima facie showing, the  State was required to present race-neutral  explanations. Id. at 486. The state judgment in  that habeas corpus case was therefore reversed  and remanded for a new Batson hearing to allow  the State to advance any race-neutral  explanations for the challenged strikes. Id.


27
In the present case, however, the government  did advance its race-neutral explanations at the  time the issue was raised. The trial court  accepted the government's explanations. Two male  Latino jurors had been peremptorily excused. The  first juror was excused, the government  explained, because the particular juror's wife  taught Spanish at DePaul University in Chicago  where Dr. Solis and some of his possible  character witnesses had also taught. It was also  claimed that at DePaul there was a "hotbed of  dissent regarding the defendant."


28
One of the government's objections to this  juror was that he was fluent in Spanish, but had  difficulty with English. The government expressed  the concern that the juror might refuse to defer  to the government's translations of what it was  that Dr. Solis may have been heard to say on the  controversial tapes (problems which did develop  and will be discussed later). The district court  did not accept this explanation, because the  government failed to question the Spanish-  speaking venirepersons about their willingness to  defer to expert witnesses' translations of the  tape. We agree with the district court on this  particular point. Under the plurality opinion  authored by Justice Kennedy in Hernandez v. New  York, 500 U.S. 352 (1991), it appears to us that  the key question is whether the prospective juror  would be willing to follow the court's  instructions and thus be willing to defer to the  authorized translation. The plurality went out of  its way to avoid suggesting that bilingualism  itself is a race-neutral ground for striking a  juror. Id. at 361. Thus, the government's failure  to ask how the jurors would react to the  testimony was an important omission.


29
As to this juror, the district court found,  however, that the juror's wife taught Spanish at  DePaul and that, further, Dr. Solis's case was  being hotly debated in her department. The court  also noted that this juror had had some bad  experiences with the military in Argentina.  Relying on our Williams standard of review, we  see no peremptory challenge Batson error. We have  in other cases approved reasons given by the  prosecution that included merely "intuitive  assumptions that are not fairly quantifiable."  Williams, 934 F.2d at 850 (quoting United States  v. Briscoe, 896 F.2d 1476, 1489 (7th Cir. 1990)).  In Williams, this court found that the  explanations for challenge were credible and,  given the deference due the trial court, could  not say, based on the record, that the ruling was  clearly erroneous. Id. The same is true in the  present case. Based on the record and in view of  the government's explanations, we have no basis  to hold that the district court's decision was  clearly erroneous. That some of the anticipated  government testimony, which might have caused  difficulty for this juror, never materialized, is  irrelevant in that pretrial setting.


30
The second juror peremptorily excused by the  government was also fluent in Spanish but, again,  as with the first juror, this was not the court's  reason for finding that the peremptory challenge  was not tainted. The second juror had done  campaign work in two Chicago wards, working for  the campaigns of a current alderman and a  previous alderman (who at the time of trial was  a congressman), both of whom were Hispanic. The  government claimed that these two politicians had  not only spoken out publicly on numerous  occasions against Marrero, who was to be a  principal government witness, but had attempted  to have Marrero removed from his job. The  government also stated that the defense was  planning to question Marrero about the attempt to  have him removed from his job, which involved one  of the politicians. In addition, tapes were to be  submitted to the jury on which Marrero made  derogatory comments about these two men. The two  aldermen had also been disparagingly depicted as  "Spice Girls" in a publication associated with  Marrero, to which he had contributed articles.


31
Applying our Williams standard of review in  these circumstances, we find no error in the  ruling of the district court that both of the  peremptory challenges were based on individual  bias and not race related. Peremptory challenges  have become limited in their use in certain  circumstances, but have not been restricted to  the point of being equated to challenges for  cause. The Supreme Court in Hernandez noted that  deference is given to the trial court findings on  the issue of discriminatory intent because "the  finding largely will turn on evaluation of  credibility." 500 U.S. at 365 (internal  quotations and citation omitted). The defense  arguments about these jurors are not sufficient  under our standard of review to fairly  characterize the government challenges as race-based challenges. We find no error.

D.  Tape Recordings

32
Dr. Solis next objects that the tape recording  of his and his wife's conversation with Marrero  about the bombing and events both before and  after, which was made in a restaurant in Puerto  Rico on June 28, 1997, should not have been  allowed into evidence because it is inaudible.  After Dr. Solis was indicted, the government  provided him with a copy of the pertinent parts  of the controversial tape, together with a  transcript in English to serve as an aid to the  jury. The defense notified the government in  advance of trial that it would dispute the  transcript. In response, the government hired an  independent court interpreter, Roberto Mendoza,  to prepare another transcript of the tape. This  new transcript was also provided to the defense.  The defense then requested a transcript of the  entire tape which would reflect the Spanish  language on the tape instead of the English  translation of the conversations in Spanish.  There was not time to prepare the transcript of  the whole tape, and most of the tape was  irrelevant anyway. The parties endeavored to  agree on a translation of about four minutes of  the tape mutually considered to be relevant. The  interpreter then prepared transcripts of the  relevant portion both in Spanish and in English.  Defense counsel made suggestions about the  translation, some of which were incorporated into  the new transcripts. However, the consensus  effort failed and the defense moved to suppress  the tapes as inaudible.


33
In considering the problem with the tapes, the  district court judge listened to the tapes in  camera, as we have, and found the tapes  sufficiently audible, holding that the tapes  would be admitted upon government authentication.  Both sides, it was ruled, would be permitted to  present their own experts and translations and  transcripts. The jury was to be allowed to rely  on the transcript it found to be most credible in  correctly reflecting the conversations. There  could be no fairer way for the district court to  present this tape problem for jury consideration.  However, during opening arguments, defense  counsel suggested to the jury that the government  was only going to produce "a snippet" of the  conversation, the inference being the government  was hiding something or taking the comments out  of context. In response, the government offered  the transcript of the full tape.


34
At trial the government called two certified  court interpreters, Mendoza and Gloria Domenech,  who both testified that the transcript accurately  reflected the conversations on the tape. Any  inaudible portions, it was explained, were only  a matter of a few seconds or fractions of  seconds. Although the defendant produced no  expert or any other transcript in rebuttal, the  burden of proof remained with the government. We  held in United States v. Powers, 75 F.3d 335, 341  (7th Cir. 1996) (internal quotations and citation  omitted), "A recording that is only partly  unintelligible is admissible unless the  unintelligible portions are so substantial as to  render the recording as a whole untrustworthy."  The decision whether to admit a recording with  some unintelligible portions is left to the  district court's sound discretion. See id.  (citation omitted). We continue to follow that  standard. United States v. Singleton, 125 F.3d 1097, 1104 (7th Cir. 1997) (holding that district  court has broad discretion in deciding whether to  allow the use of written transcripts to aid the  jury in listening to recorded conversations). If  the tape is generally audible, but only partially  inaudible, the inaudible portions may affect its  weight, a determination to be left to the jury.  United States v. Robinson, 956 F.2d 1388, 1395  (7th Cir. 1992). The tape's admissibility,  however, is a matter for the court to decide. See  Powers, 75 F.3d at 341. Conclusory arguments made  by counsel about the tape or transcript  inaccuracies, with no indication that the verdict  was adversely affected, are not sufficient.  United States v. Fuentes-Montijo, 68 F.3d 352,  355 (9th Cir. 1995) (citing United States v. Pena-  Espinoza, 47 F.3d 356, 360 (9th Cir. 1995)). We  find no clear abuse of discretion by the district  court.


35
E.  Jury Instruction on Tape  Recording/Transcripts


36
The previous section does not dispose of all  the tape recording issues as the defense also  objects to the district court's jury instruction  regarding the tape and transcripts. Two Seventh  Circuit Federal Criminal Jury Instructions are at  issue, sec. 3.17--Recordings/Transcripts of  Recordings,9 and sec. 3.18--Foreign Language  Recordings/Transcripts in English.10  Defendant requested the two instructions be given  separately and in full. The government presented,  and the district court accepted, a combination  instruction, with sec. 3.18 given in full but  combined with sec. 3.17, omitting only  duplicative language of sec. 3.17.


37
Among the exhibits admitted during the trial  were recordings that contained conversations that  took place partially in the Spanish language. You  were also provided with English transcripts of  those conversations. The transcripts were  provided to you so that you could consider the  content of the conversations of [sic] the  recordings.


38
Whether the transcripts contain accurate  translations of the Spanish language portions of  the recordings in whole or in part is for you to  decide. In considering whether a transcript  accurately describes the meaning of a  conversation, you should consider the testimony  presented to you regarding how and by whom the  transcript was made. You may consider the  knowledge, training, and experience of the  translator, as well as the nature of the  conversation and the reasonableness of the  translation in light of all the evidence in the  case.


39
With respect to the Spanish language portions  of the recordings, you should not rely in any way  on any knowledge you may have of the Spanish  language spoken on the recording. Your  consideration of the transcripts should be based  on the evidence introduced in the trial.


40
With respect to the English language portion of  the recordings, the tape recordings themselves  are the evidence of what was and was not recorded  on the tapes. With respect to the English  portions, English language portions of the  recordings, the transcripts were provided to you  solely as a listening aid. If from your hearing  of the English portion of a particular recording  you perceive any variation between the cassette  and the corresponding transcript, you will be  guided solely by the cassette and not by the  transcript.


41
Dr. Solis maintains that this jury instruction  not only directs the jury to consider the  Spanish-language translations as the evidence,  not the tape, but that having the written  translation sent into the jury room as evidence  unduly emphasizes that portion of the tape.


42
Effectively combining multiple instructions into  one instruction is an accepted practice. United  States v. Ashley, 54 F.3d 311, 315 (7th Cir.  1995). We do not see that the combination of  instructions misstated the law, omitted any  relevant part of the law, or unduly emphasized  any part of the evidence. We have held that if  the instructions in their entirety are fair,  accurate, and sufficient for the jury to have an  understanding of the issues to be decided and  includes a fair and accurate statement of the  law, we will accept the judge's instruction  determinations. United States v. Lanzotti, 205 F.3d 951, 956 (7th Cir. 2000). We do not find that  the combined instruction misled the jury and  believe the instruction provided a clear  understanding of the issues and the jury's duty  to determine those issues. See id. And so it is  in this case, we find no error in the judge's  exercise of discretion.


43
F.  Evidence of Government Payments to Marrero


44
Dr. Solis seeks a new trial on the basis that  government counsel in his opening statements  advised the jury of the FBI's payments made to  Marrero, which were to cover his relocation  costs, lost wages, and for Marrero's help in the  investigation. Marrero testified that several  events occurred which were sufficient for Marrero  to believe his life was in danger. Given the  factual circumstances of this case, that was not  an unreasonable concern. The government spent  about $119,000 in relation to Marrero, which the  evidence was expected to show, and did show.


45
Evidentiary rulings of the trial court will be  reversed only if there has been a clear abuse of  discretion, such that no reasonable person could  agree with the district court's ruling. United  States v. Adames, 56 F.3d 737, 746 (7th Cir. 1995)  (citing United States v. Briscoe, 896 F.2d 1476,  1490 (7th Cir. 1990)). The defense argument seems  to be that the government's payment information  in its opening statement was premature even  though it could be explored in direct and on  cross-examination. Defense counsel had indicated  in advance that he intended to tell the jury in  his opening statement that "[Marrero] was paid  over $100,000 for his testimony." That payment  information, of course, could have a bearing on  Marrero's credibility. Once the defense had  indicated it would make a statement about Marrero  and the FBI money, the government was entitled to  address the issue prior to the defense. See  United States v. Holly, 167 F.3d 393, 395 (7th  Cir. 1999); United States v. Robinzine, 80 F.3d 246, 252 (7th Cir. 1996). Government counsel was  not required to wait for defense counsel to bring  up the payments to Marrero. That possibly could  have given the initial impression to the jury  that otherwise the government had intended to  keep that relevant payment information from the  jury.


46
It is somewhat difficult to understand what  defense counsel is now objecting to since, at the  time the objection was made, she advised the  district court that she "would have no objection  if the prosecution says in its opening statement  after leaving this group that Mr. Marrero felt  that his life was in danger and [he] turned to  the FBI for protection. We would have no problem  with that." Furthermore, the government attorney  agreed to the defense's restrictions and  suggestion that he confine his remarks to the  fact that "[Marrero] felt he was threatened, and  the FBI assessed the situation and put him into  a program" for safety purposes. Those concessions  seem generally to permit what the government said  in its opening, but to which the defense now  objects. Marrero was subject to cross-examination  during trial and defense counsel had ample  opportunity to argue that Marrero was biased due  to the FBI payments. Defense counsel summed it up  in his closing argument by saying that Marrero  was "on the dole for $118,000 from the  government, and his interpretation of the tapes  is not to be truthful. We know that he would  choke on the truth. . . . Marrero cares little,  if anything, for the truth."


47
We see no abuse of discretion.

G. Trial Misconduct

48
1.  "Terrorism"


49
The defense raises some additional questions  about the government's trial of the case. The  defendant now claims that the government's use of  the word "terrorism," though infrequent, and the  government's questioning of witnesses regarding  their views about the possible violent overthrow  of the government of the United States, was  prejudicial error. We do not find that there was  any objection by defense counsel at the  time,11 so our standard of review is for  plain error. See United States v. Hardamon, 188 F.3d 843, 849 (7th Cir. 1999). Reversal for plain  error is exercised in only the most exceptional  of circumstances. United States v. Jackson, 542 F.2d 403, 409 (7th Cir. 1976) (citation omitted).


50
Regardless of the applicable standard of review,  we see no error in the limited use by the  government of the word "terrorism," which is the  term generally and publically applied to charges  similar to those made against Dr. Solis. The  simple definition of terrorism found in the Oxford  American Dictionary 709 (1980) is the "use of violence  and intimidation, especially for political  purposes." That is what this is. In any event,  the jury was instructed that what the lawyers  might say is not evidence for the jury to  consider. Further, it was defense counsel who  first introduced the word "terrorist" into the  trial by inquiring during voir dire if the use of  the word "terror" or "terrorist" would unduly  influence the jury's judgment. No prospective  juror indicated it would cause any prejudice.


51
We see no error in the infrequent use by the  government of the word "terrorism," particularly  in a case dealing with the attempted bombing of  a government building.

2.  Puerto Rican Independence

52
Another aspect of the objection has to do with  the government's questioning of witnesses about  their views as to the use of violence to protest  the United States involvement in Puerto Rico.  Again, because defense counsel never objected to  this line of questioning,12 this issue is  reviewed for plain error. See Hardamon, 188 F.3d  at 849. Dr. Solis testified about his own views  on Puerto Rican independence and his support for  the "political prisoners" who had advocated  violence against the United States government. We  therefore find nothing improper of sufficient  consequence to have adversely affected the  fairness of the trial.

H.  "Special Caution" Jury Instruction

53
There is an additional issue raised by the  defense about a jury instruction. The defense  proposed an accomplice or "special caution" jury  instruction13 because the government called  Edward Brooks as a witness. Brooks had been one  of the original participants but, as we have  mentioned, he withdrew from the FRB. He did so  because he apparently had some personal objection  to the degree of violence involved and because  his girlfriend pressured him with some good  advice which he decided to follow. Brooks  testified about the FRB and others in the group  up until the time he disassociated himself in the  fall of 1992. The defense argues that the lack of  an accomplice instruction suggests Brooks was an  impartial, objective witness. The defense  maintains that even though there was no evidence  Brooks negotiated with the government for freedom  from prosecution in exchange for testifying, the  fact that he was not prosecuted cast doubt on his  credibility.


54
This court dealt with a similar situation in  United States v. Cook, 102 F.3d 249 (7th Cir.  1996). In that case, an informant had been paid  for cooperating with the FBI and for wearing a  wire to record conversations with the defendant.  The district court declined to give a "special  caution" instruction. The panel stated that a  separate jury instruction is not required "as a  matter of course" where there is testimony of a  paid informer, and affirmed the district court's  decision to not give the special instruction,  holding that the use of that type of instruction  is "committed to the discretion of the district  court, which is best situated to detect and deal  with threats of unreliable testimony, and that  appellate review is deferential." Id. at 252. The  court in Cook also noted that the Seventh Circuit  had never reversed a criminal conviction for  failure to give a special instruction for an  informant's testimony, and held that "a general  credibility instruction referring to the  possibility of bias, which coupled with cross-  examination and closing argument by counsel will  put the subject before the jury for decision."  Id. at 253.


55
In the present case there is no basis to find  fault with the district court's exercise of  discretion. Brooks was not paid nor given  anything on the basis of his testimony. There was  no government agreement not to prosecute him. He  appeared at trial subject to a government  subpoena. With or without the cautionary  instruction, defense counsel cross-examined  Brooks as to his motivations for testifying and  addressed the issue in his closing argument. The  district court gave the jury the standard  instruction on witness credibility. We find no  error in the district court's discretion in  declining to give the "special caution"  instruction.

I.  Jurisdiction

56
The last of the ten issues Dr. Solis raises on  appeal is one of jurisdiction. As the issue is  stated in his brief: "International Law, Binding  Upon The Courts Of The United States, Deprives  The Courts Of The Colonial Power To Try Citizens  Of The Nation Subjected To Colonialism For Its  Offenses Alleged In The Indictment." Dr. Solis  maintains "[his] conviction, in defiance of  international law and the Constitution of the  United States, must be reversed." Basically, Dr.  Solis argues that the district court lacked  personal jurisdiction over him because he is a  resident of Puerto Rico.


57
Ordinarily, one would expect a jurisdictional  argument to be raised first, but defense counsel  recognized that the established law of this  country was contrary to his position. See United  States v. Lussier, 929 F.2d 25, 27 (7th Cir.  1991); Matta-Ballesteros v. Henman, 896 F.2d 255,  259 (7th Cir. 1990); United States v. Koliboski,  732 F.2d 1328, 1329 (7th Cir. 1984). Dr. Solis's  attempt to argue that an international treaty  destroys the jurisdiction of the courts of this  country in itself raises a more substantial  question about the defendant's standing to allege  a violation of international treaties. As we have  stated, "It is well established that individuals  have no standing to challenge violations of  international treaties in the absence of a  protest by the sovereigns involved." Matta-  Ballesteros, 896 F.2d at 259.


58
Dr. Solis and his counsel nevertheless have  provided the court with an extensive historical  and legal analysis of the claim that the district  court lacks jurisdiction. They argue that 18  U.S.C. sec. 3231 applies only to the fifty states  and is unconstitutional and illegal under  international law as applied to Puerto Rico. The  theory which they endeavor to support is that  "international law, binding upon the courts of  the United States, deprives the court of the  colonial power to try citizens of the nation  subjected to colonialism for its offenses alleged  in the indictment." The United States, it is  claimed, is the colonial power and Puerto Rico  has been subject to that colonialism dating back  to the United States occupation of Puerto Rico in  1898. Therefore, it is argued, "the status of the  United States in Puerto Rico is that of a  belligerent occupant, not the sovereign." Dr.  Solis further asserts that his prosecution  "violates the customary norms of international  law." The defense first filed a pre-trial motion  in the district court to dismiss the indictment  for lack of jurisdiction and later filed a motion  in arrest of judgment for lack of jurisdiction.  The government responded that Dr. Solis could not  invoke a treaty to assert lack of jurisdiction.


59
Contrary to Dr. Solis's assertion that he is  protected by international law, well established  principles of international law make it clear  that a state14 "has jurisdiction to prescribe  law with respect to . . . conduct that, wholly or  in substantial part, takes place within its  territory . . . ." Restatement (Third) of the Foreign  Relations Law of the United States sec. 402(1)(a) (1987).  In addition, a state is entitled to exercise  jurisdiction to adjudicate with respect to a  person if, among other things, "the person . . .  had carried on activity in the state, but only in  respect of such activity." Id. sec. 421(2)(i).  Finally, a state has jurisdiction to "employ  judicial or nonjudicial measures to . . . punish  noncompliance with its laws or regulations,  provided it has jurisdiction to prescribe . . .  ." Id. sec. 431(1).


60
Title 18 prohibits attacks on federal facilities  located on our own territory. These laws fall  well within the boundaries of sec. 402, and are  in no way unreasonable under the limitations  placed on jurisdiction to prescribe of sec. 403  (listing relevant factors of when jurisdiction  over a person or activity is unreasonable). There  is jurisdiction to adjudicate, or personal  jurisdiction, over Dr. Solis because he undertook  the activities involved while residing in this country. Finally, as stated in the Restatement of  Foreign Relations, because the United States has  jurisdiction to prescribe, there is clearly  jurisdiction to enforce the laws of the country  through judicial proceedings.


61
Dr. Solis, regardless of his political  motivation, was not selectively singled out for  prosecution because of his political views. He  may, however, now view himself as another of this  country's "political prisoners," as he calls  them, but there was no politics involved so far  as the government is concerned, only criminal  acts contrary to federal laws which are  applicable to all. Dr. Solis even invokes the  Boston Tea Party.15 The political future of  Puerto Rico, whatever it may be, is not the issue  before this court.

III.  CONCLUSION

62
Defense counsel have raised every conceivable  argument in behalf of their client. Much of the  defense case rests on credibility, attacking the  credibility of prosecution witnesses and  defending the credibility of defense witnesses.  In closing argument to the jury, defense counsel  said, "I am given great comfort by the thin line  of protection that stands between a lie and an  innocent man, and that thin line of protection is  you, a jury, a jury sworn to impose on the  government a burden of proof beyond a reasonable  doubt." Now, however, the defense finds fault  with the jury's adverse determination. We find no  basis to overturn the jury's verdict. Defense  counsel also raised other details in connection  with the issues discussed, but they are not  specifically mentioned here as we viewed them as  irrelevant or without merit.


63
AFFIRMED.



Notes:


1
 According to Marrero, the translation is "Puerto  Rican Revolutionary Front."


2
 Again, according to Marrero, the translation is  "Puerto Rican National Liberation Movement."


3
 Marrero testified that Dr. Solis told the group  that Citibank had benefitted from its tax-exempt  status in Puerto Rico and had taken advantage of  the Puerto Rican people and was part of the  colonial problem in Puerto Rico.


4
 Defined by Marrero as "a press statement, a  declaration."


5
 Dr. Solis was not abducted in Puerto Rico and  brought to the United States for trial of a crime  committed in Puerto Rico. See United States v.  Alvarez-Machain, 504 U.S. 655 (1992).


6
 According to testimony from Martha Gonzalez at  trial, an independentista would be an ardent  supporter of Puerto Rican independence; one of  the prominent independentistas was a woman who  was in jail for a seditious conspiracy to  overthrow the United States government.


7
 Fed. R. Crim. P. 21(b) provides for transfer of  venue "for the convenience of parties and  witnesses, and in the interest of justice . . .  ."


8
 One of the prospective jurors who was stricken  for cause turned out to be the aunt of two of the  Puerto Rican political prisoners and the aunt of  Marrero's ex-wife.


9
 Seventh Circuit Federal Criminal Jury  Instructions (West 1999), sec. 3.17 reads as  follows
You have heard recorded conversations. These  recorded conversations are proper evidence and  you may consider them, just as any other  evidence.
When the recordings were played during the  trial, you were furnished transcripts of the  recorded conversations.
The recordings are the evidence, and the  transcripts were provided to you only as a guide  to help you follow as you listen to the  recordings. The transcripts are not evidence of  what was actually said or who said it. It is up  to you to decide whether the transcripts  correctly reflect what was said and who said it.  If you noticed any difference between what you  heard on the recordings and what you read in the  transcripts, you must rely on what you heard, not  what you read. And if after careful listening,  you could not hear or understand certain parts of  the recordings, you must ignore the transcripts  as far as those parts are concerned.


10
 Seventh Circuit Federal Criminal Jury  Instructions, sec. 3.18 reads as follows
Among the exhibits admitted during the trial  were recordings that contained conversations in  the ________ language. You were also provided  with English transcripts of those conversations.  The transcripts were provided to you [by the  government] so that you could consider the  content of the conversations on the recordings.
Whether a transcript is an accurate translation,  in whole or in part, is for you to decide. In  considering whether a transcript accurately  describes the meaning of a conversation, you  should consider the testimony presented to you  regarding how, and by whom, the transcript was  made. You may consider the knowledge, training,  and experience of the translator, as well as the  nature of the conversation and the reasonableness  of the translation in light of all the evidence  in the case. You should not rely in any way on  any knowledge you may have of the language spoken  on the recording; your consideration of the  transcripts should be based on the evidence  introduced in the trial.


11
 In its Memorandum and Order responding to Dr.  Solis's Motion in Arrest of Judgment and Motion  for a New Trial, the district court noted,  "Solis-Jordan never objected--before, during or  after the government's closing--to the terrorist  comments. . . . Defense counsel certainly could  [also] have objected [at sidebar], but did not,  and therefore, waived the objection."


12
 The defense did object during the government's  cross-examination of a defense witness when the  government was asking the witness if he had been  the guest of honor at an MLN People's Parade,  which was reported in an MLN newspaper. The  defense objected to "commie-baiting in the  courtroom," arguing the government was presenting  the annual Puerto Rican Day Parade as an MLN-  sponsored event. The court terminated that line  of questioning at that point.


13
 Seventh Circuit Federal Criminal Jury  Instructions, sec. 3.13(e) reads as follows:
You have heard testimony from __________ who:
has pleaded guilty to an offense arising out of  the same occurrence for which the defendant is  now on trial. His/her guilty plea is not to be  considered as evidence against the defendant.
You may give his/her testimony such weight as  you feel it deserves, keeping in mind that it  must be considered with caution and great care.


14
 The Restatement of Foreign Relations, sec. 201  defines a "state" as follows
Under international law, a state is an entity  that has a defined territory and a permanent  population, under the control of its own  government, and that engages in, or has the  capacity to engage in, formal relations with  other such entities.


15
 Disguised as Indians, a group of citizens in 1773  forced their way on to some British ships docked  in Boston Harbor. The ships carried a cargo of  tea transported from England for sale in the  Colonies. The tea was dumped overboard into the  harbor and the "Indians" departed. However, no  attempt was made to blow up the ship.